UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7506


IBRAHIM ABDULLAH JABBAR,

                Plaintiff - Appellant,

          v.

C. T. WOODY, Sheriff; CAPT. ROBINSON, Medical Dept. Sup.;
DR. FURMAN, Head Doctor, RCJ; DEPUTY HARRIS, Mailroom; NURSE
FORD, Medical Dept. RCJ; SGT. JONES, Grievance Coordinator;
LT. COLONEL BURNETT, Jail Operations; MAJ. ROBINSON, Medical
Dept. Supervisor; CAPT. MCREA, Jail Operations RCJ; CHAPLAIN
PRUITT, Under Sheriff, RCJ,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:09-cv-00246-TSE-TCB)


Submitted:   December 20, 2011            Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ibrahim Abdullah Jabbar, Appellant Pro Se. Thomas Douglas Lane,
THOMPSON MCMULLAN PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ibrahim Abdullah Jabbar appeals the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint. *

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Jabbar v. Woody, No. 1:09-cv-00246-TSE-TCB (E.D. Va.

filed Sept. 29, 2009 & entered Sept. 30, 2009; filed Sept. 9,

2010 & entered Sept. 10, 2010).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




      *
        Jabbar filed an untimely notice of appeal.  This court
subsequently remanded this case to the district court for a
determination as to whether Jabbar was entitled to a reopening
of the appeal period under Fed. R. App. P. 4(a)(6). See Jabbar
v.   Woody,   432  F.  App’x  224  (4th  Cir.   May 25,  2011)
(unpublished). Because the district court found that Jabbar is
entitled to the benefit of Rule 4(a)(6), we address the appeal
on the merits.



                                      2